Citation Nr: 0836374	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome 
(claimed as a blood disorder), to include as secondary to 
service-connected asbestosis.


REPRESENTATION

Appellant represented by:	VVNW and the Veterans 
Coalition


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for Churg-Strauss syndrome as secondary to 
asbestosis.

This matter was before the Board in April 2007 and was then 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant matter must be remanded for the following 
reasons.

In its April 2007 remand, the Board ordered the Agency of 
Original Jurisdiction to schedule the veteran for an 
appropriate VA examination to determine the nature and 
etiology of the claimed Churg-Strauss syndrome.  The examiner 
was to indicate whether the veteran currently had Churg-
Strauss syndrome.  If so, the examiner was to opine whether 
it was as likely as not that the Churg-Strauss syndrome was 
caused by the veteran's military service and/or his service-
connected asbestosis.

The veteran was provided a VA examination in April 2008.  The 
April 2008 VA examination report contains a diagnosis of 
Churg-Strauss syndrome, and opinions regarding whether it was 
as likely as not that such Churg-Strauss syndrome was caused 
or aggravated by the veteran's service-connected asbestosis.  
However, the examination report contains no opinion regarding 
whether it was as likely as not that the veteran's military 
service caused Churg-Strauss syndrome.

The record reflects that the veteran served on a Navel vessel 
from April 1952 to November 1955 as a Fireman and Machinist's 
Mate.  On January 2003 VA examination, the veteran reported 
that from 1953 to 1955 he worked as a Machinist's Mate in the 
boiler room, and that his duty was to pack valves with 
asbestos powder.  The record also reflects that the veteran 
is service-connected for asbestosis.  Furthermore, the 
veteran submitted evidence from the Johns Hopkins Vasculitis 
Center Website regarding Churg-Strauss syndrome, which 
indicates that environmental factors such as exposure to 
industrial solvents might play a role in susceptibility to 
Churg-Strauss syndrome, but that this was largely 
speculative.

Thus, the record reflects a current diagnosis of Churg-
Strauss syndrome, evidence establishing that that the veteran 
served on a Navel vessel from April 1952 to November 1955 as 
a Fireman and Machinist's Mate where the veteran asserts that 
he was exposed to asbestos, and medical evidence indicating 
that Churg-Strauss syndrome may be associated with exposure 
to industrial solvents.  Thus, a VA medical opinion regarding 
the relationship between the veteran's period of service and 
his currently diagnosed Churg-Strauss syndrome is necessary.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As VA's noncompliance with the Board's April 2007 
remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA examination report.


Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to an examiner with appropriate 
expertise.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on a review of the claims folder, which 
is specifically to include the January 
2003 and May 2008 VA examination 
reports, the examiner should express an 
opinion as to (1) the nature of any 
current Churg-Strauss syndrome, and (2) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
caused by the veteran's service, 
including any likely exposure to 
industrial solvents during service on a 
Navel vessel from April 1952 to 
November 1955 as a Fireman and 
Machinist's Mate, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  An 
examination of the veteran should be 
scheduled if the examiner deems it to 
be necessary.  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




